Per Curiam.

The question presented here is whether a one-judge trial court, at the time of the proceeding herein complained of, upon a plea of guilty to “homicide generally” by an accused charged with first degree murder, had jurisdiction to hear evidence, determine the degree of the crime and sentence accused in the absence of a written waiver of trial by jury as provided for by Section 13442-4, General Code.
Upon a plea of guilty of “homicide generally” to an indictment for first degree murder, a court has authority to find accused guilty of any degree of homicide warranted by the evidence.
In 1930, Section 13442-5, General Code (113 Ohio Laws, 123,179), relative to the jurisdiction of the trial judge where a right to jury trial was waived, did not require a hearing before a three-judge court. At that time, Section 13448-2, General Code (113 Ohio Laws, 123, 194), provided in part: “If the offense charged is murder and the accused is convicted by confession in open court, the court shall examine the witnesses, determine the degree of the crime and pronounce sentence accordingly.” No written waiver of trial by jury, as provided for in Section 13442-4, General Code, was required in such case. State, ex rel. Scott, v. Alvis, Warden, 156 Ohio St., 387, 102 N. E. (2d), 845.
The relief prayed for is denied.

Petitioner remanded to custody.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart and Taft, JJ., concur.
Bell, J., not participating.